Title: To Thomas Jefferson from Albert Gallatin, 11 August 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
              Dear Sir
            
            New York 11th August 1803
          
          I arrived here after a long & tedious journey & found the yellow fever in the city: I did not stay in it & am in the country two miles from town. 
          I must confess that I do not see the necessity of writing the intended letter to Duane. Unforeseen circumstances may produce alterations in your present view of the subject, & if you should hereafter think proper to act on a plan somewhat different from that you now consider as the best, a commitment would prove unpleasant. Nor is it probable that abstract reasoning, or even a statement of facts already known to them, will make converts of men under the influence of passions or governed by self interest. Either a schism will take place, in which case the leaders of those men would divide from us, or time and the good sense of the people will of themselves cure the evil. I have reason to believe that the last will happen & that the number of malcontents is not very considerable & will diminish. 
          
          Should you however conclude to write, I think Duane greatly preferable to Scott. Clay is his intimate friend & the only man of superior weight & talents who appears to be closely united with Leib & Duane. Clay will during the course of next session become intimately connected with ourselves & the majority of Congress; he will I am confident be perfectly reconciled to us & feel the necessity, when all the important measures shall meet with his approbation, not to divide on account of some slight difference of opinion in points of trifling comparative importance: and it is highly probable that Duane, who may be misled by vanity & by his associates, but whose sincere republicanism I cannot permit myself to doubt, will adhere to us, when his best friend shall have taken a decided part. Although I do not consider a commitment to him eligible, it appears vastly preferable to one to Scott. 
          If a letter shall be written, I think that, if possible, it should be much shorter than your draft, & have perhaps less the appearance of apology. The irresistible argument, to men disposed to listen to argument, appears to me to be, the perfect approbation given by the republicans to all the leading measures of Government, & the inference that men who are disposed, under those circumstances, to asperse administration, seem to avow that the hard struggle of so many years was not for the purpose of securing our republican institutions & of giving a proper direction to the operations of Government, but for the sake of a few paltry offices—offices not of a political & discretionary nature, but mere inferior administrative offices of profit.
   +There is one mistake in your draft. Leonard the store keeper is appointed by the Secy. of war & not by the President
 
 
          The information I have received respecting E. Livingston is still more decisive than what I had at Washington: the enclosed copy of a letter from Mr Osgood will show that he is also a delinquent on suits brought by order of the Supervisor: Mr Gelston informs me that he has not yet paid the whole of the balance which he acknowledges to be due by him; and he adds that he feels a conviction that the return made by Livingston is untrue & of course the balance in his hands much larger than what he acknowledges. It is only by personal application to the persons indebted on bonds put in suit that the true state of his accounts can be ascertained: this will be done & can be done only by a successor in office. I have sent word to DeWitt Clinton who is on Long Island to try to come to me to day or to morrow: at all events the commission to N. Sanford will be delivered in the course of this week. 
          
          I enclose the answer of Oliver Phelps recommending Robert Lee as collector of Niagara. If you shall approve and are still of opinion that the son of General Irvine is the proper person to be appointed surveyor of the port of Buffaloe Creek which is to be annexed, as a port of delivery to the District of Niagara, the commissions may be issued; but I do not recollect young Irvine’s christian name. The denominations of office will be 
          Collector of the District of Niagara 
          Surveyor of the port of Buffaloe Creek 
          and each of them must have another commission vizt.
           Inspector of the revenue for the port of Niagara
          DodoBuffaloe creek. 
          It is also necessary that you should determine on the application of T. Reddick for the office of Register of the land office at Mobile, being the same for which E. Kirby has a blank commission. Will you be good enough to inform me whenever he (Mr Kirby), Robert Williams, &          Nicholas of Kentucky shall have expressed their determination to accept the offices of commissioners, as it is necessary for me to transmit to them some instructions & to make the arrangements for the payment of their salary. 
          At the request of Doctr. Hunter of Philadelphia I enclose his application which may hereafter deserve attention. 
          The Bank of the U. States has immediately & chearfully expressed its readiness to lend us the 1,785,000 dollars wanted to complete the intended payment of the american debts assumed by the Treaty with France. 
          Mr Lyman of Massachusetts is a determined applicant for the Government of Louisiana. As an early, decided, active & persecuted republican he has great claims; but his pretensions are high & he is not accommodating. 
          I have seen Mr King, but in presence of a third person & could have but a general conversation. In the course of that he incidentally mentioned that the idea of selling Louisiana was, four weeks before the treaty, assimilated at Paris with the sale of Dunkirk by Charles the 2d; and that Mr Livingston had not at that time the least expectation of success. I will return his visit to morrow & may obtain some other information. 
          With sincere respect & attachment Your obedt. Servt.
          
            
              Albert Gallatin
            
          
        